DETAILED ACTION
This action is responsive to the application filed 7/30/21.
Claims 1-5, 7-13, 15-19, 20 and 22 are finally rejected.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 17 is objected to because of the following informalities:  ‘one or more through-substrate vias filled a first with thermally conductive material’ should be corrected to -- one or more through-substrate vias filled with a first thermally conductive material--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-13, 15-19 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1 and 17, the claims recite “the exposed conductive pad comprising a second thermally conductive material different from the first thermally conductive material”. There is no support for this limitation in the original disclosure. Therefore the claims contain new matter.
The remaining claims are rejected due to their dependence from claims 1 and 17. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-4, 7-10, 12-13,15-16, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali (US 20170055851) in view of Zahner et al. (US 20200085310, “Zahner”), Tsai (US 20170042486) and Ellis (US 20180049646, “Ellis”). Note Zahner is considered prior art since it claims foreign priority to CH1695/16 filed 12/21/16.
Regarding claim 1, Al-Ali teaches a body mountable thermal coupling apparatus (Fig 4a) comprising: a bio-compatible thermally conductive portion (Fig. 4a, thermally conductive material 402) having a proximal surface for thermal coupling with skin of a user (Fig. 4a, proximal surface of 402); substrate comprising: a proximal surface (Fig. 4a, circuit board 340 having a proximal surface in contact with thermally conductive material 402); one or more through-substrate vias filled with a first thermally conductive material (Fig. 4a and par. 107, ‘temperature sensor 218 are thermally connected to multiple through-hole vias 410 located in the circuit board 340 […] A through-hole via is a small vertical opening or pathway in the circuit board 340 through which thermally and/or electrically conductive material can be placed’); an exposed conductive pad disposed on the proximal surface of the substrate and thermally coupled to a distal surface of the thermally conductive portion (Par. 107 and fig. 4a, for instance the ‘exposed conductive pad’ can be considered the portions of substrate vias 410 which are located on the proximal surface of circuit board 340 which are in direct thermal contact with thermally conductive material 402), an enclosure including a proximal portion and a distal portion that encase the substrate, where the enclosure defines an interior space (Fig. 4a, housing 350 coupled to bottom base  310 encase circuit board 
Al-Ali fails to teach that the thermally conductive portion is a metal disc; that the exposed conductive pad comprises a second thermally conductive material different from the first thermally conductive material;  an insulating sensor cover disposed on the distal surface of the substrate, wherein the insulating sensor cover and the distal surface of the substrate define an air-filled space within the interior space of the enclosure, wherein the thermal sensor is disposed within the air filled space.
With respect to the material of the conductive portion, the examiner maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select the material of the conductive portion as needed, since it has been held to be within the general skill of a worker in the art to select a 
Regarding the shape of the conductive portion, Zahner teaches an analogous device for estimating core body temperature (Abstract) comprising a bio-compatible thermally conductive (Fig. 1a and par. 29, ‘The sensor unit sleeve 28 is manufactured from a thermally conductive material, in particular silicone.’) disc (Fig. 4a, showing a top view of sleeve 28 having a disc shape) having a proximal surface for thermal coupling with skin of a user (Par. 30, ‘The sensor unit sleeve 28 protrudes slightly from the through hole 12 and from the skin contact side 10, and when in use comes into contact with the skin H of the user’).
Therefore, since both Al-Ali and Zahner teacher differently shaped thermally conductive portions for thermally coupling a temperature sensor with the skin of a user, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute the disc shaped thermally conductive portion of Zahner for the rectangular shaped conductive portion of Al-Ali in order to achieve the predictable result of a conductive portion for thermally coupling a temperature sensor to a user’s skin. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
 With respect to the material of the exposed conductive pad, the examiner maintains that it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to select the material of the conductive portion at the interface with conductive disc as needed, since it has been held to be within the 
With respect to the insulating sensor cover, Tsai teaches an analogous wearable device  for sensing a user’s body temperature device (Abstract), which comprises a temperature sensor cover to surrounding a temperature sensor so as to insulate the temperature sensor from the ambient environment so as to improve the accuracy of the temperature measurement (Fig. 5 and par. 32, ‘the wearable device 1 further comprises a thermal-isolating cover 40 disposed on the first mounting surface 300 of the thermal conductive substrate 30 and configured to cover the skin temperature sensor 13 for insulating the skin temperature sensor 13 and blocking thermal conduction from outside. Consequently, the issues of heat dissipation to influence the accuracy and precision of the detected results of the skin temperature sensor 13 can be prevented.’).
In view of Tsai, it would have been obvious to one of ordinary skill in the art the time that the invention was effectively filed to further modify Al-Ali, as modified, by providing a temperature sensor cover, in order to insulate the temperature sensor from the ambient environment so as to improve temperature sensor accuracy.
Further, while Tsai fails to teach that the insulating sensor cover and the distal surface of the substrate define an air-filled space within the interior space of the enclosure, wherein the thermal sensor is disposed within the air filled space, 
Ellis teaches an teaches an analogous device for estimating core body temperature (Abstract) which uses air filled air gaps as a means to insulate a temperature sensor from its surroundings (Figs. 4a-b and par. 70, ‘The thermal insulation 160 can include: air gaps (e.g., entraining air)’). 
Therefore, in view of Ellis, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to provide an air gap between the thermal sensor cover and the thermal sensor in order to further increase insulation around the thermal sensor and therefore improve the thermal sensor’s accuracy, as taught by Ellis.
Regarding claim 3, Al-Ali, as modified, fails to teach wherein the first thermally conductive material comprises a conductive epoxy or metal.
Zahner however teaches an analogous device (Abstract) having a substrate (Figs. 2a-f, circuit board 22) with one or more through-substrate vias and a thermally conductive material disposed within the vias for conducting heat through the vias wherein the conductive material comprises a conductive epoxy or metal (Par. 49, ‘The thermal conductivity is increased by introducing thermovias, for example Cu vias, which are configured as thermal capacitances 24 in the form of blind holes, or through holes, filled with copper.’).
Therefore, since both Al-Ali and Zahner teach different materials out of which to construct thermally conductive vias for conducting heat through a circuit board, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known thermally conductive via material for the other in order to achieve the predictable result of a thermally conductive via for conducting heat through a circuit board. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 4, Al-Ali, as modified, teaches wherein the substrate comprises a circuit board (Fig. 4a, circuit board 340), but fails to teach that the substrate is a printed circuit board (PCB).
Zahner, however, teaches an analogous circuit board which is a printed circuit board (Par. 1).
Therefore, since both Al-Ali and Zahner teach different circuit board types for the manufacture of a sensor unit, it would have been obvious to one of ordinary skill in the art at the time that the invention as made to substitute one known circuit board type for the other in order to achieve the predictable result of a circuit board for the manufacture of a sensor unit. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claims 7 and 9, Al-Ali fails to teach wherein distal or proximal portions of the insulating sensor cover are plated or polished; or wherein distal or proximal portions of the enclosure are plated or polished
Ellis however teaches an analogous device (Abstract), in which one or more of the different components can be manufactured using plating techniques (Par. 78).
Therefore, in view of Ellis it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to utilize plating techniques, as taught by Zahner, in order to improve the surface finish of the enclosure and insulating sensor cover.  
Regarding claim 8, Al-Ali, as modified, further teaches wherein the insulating cover includes an air gap between the thermal sensor cover and the thermal sensor (Al-Ali has previously been modified in view of Tsai and Ellis to provide such an air gap; see Tsai, fig. 5, thermal isolating cover 40; see Ellis, Figs. 4a-b and par. 70, ‘The thermal insulation 160 can include: air gaps (e.g., entraining air)’).
Regarding claim 10, Al-Ali, as modified, further teaches a wireless transmitter configured to transmit temperature related information to a receiving communication device (Fig. 2b and par. 68, ‘The wireless sensor 102 also includes a wireless transceiver 206 (shown in FIGS. 2A and 2B) which can transmit to the patient monitor 106 information representative of sensor data obtained by the wireless sensor 102 from the patient’).
Regarding claim 15, while Al-Ali teaches exposed conductive pad on the proximal surface of the substrate (Fig. 4A, exposed portions of through-hole vias 410), comprises a copper pad (Al-Ali has previously been modified in view of Zahner to utilize copper as the thermally conductive material within the through-hole vias; see Zahner, par. 49).
Regarding claim 16, Al-Ali, as modified, further teaches a display that graphically indicates an estimated core body temperature of the user (Fig. 14, see bottom display).
Regarding claim 22, Al-Ali, as modified, fails to teach an adhesive strip including an opening for the metal disc, wherein the metal disc further comprises a surface opposing the adhesive patch, and wherein the adhesive strip attaches the surface opposing the adhesive patch to the adhesive patch. 
Zahner, however, teaches an analogous device for estimating core body temperature (Abstract) comprising a bio-compatible thermally conductive (Fig. 1a and par. 29, ‘The sensor unit sleeve 28 is manufactured from a thermally conductive material, in particular silicone.’) disc (Fig. 4a, showing a top view of sleeve 28 having a disc shape) having a proximal surface for thermal coupling with skin of a user (Par. 30, ‘The sensor unit sleeve 28 protrudes slightly from the through hole 12 and from the skin 
Therefore, in view of Zahner, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to configure the conductive portion as a disc having a flanged surface which mates with a proximal surface of the enclosure and to provide an adhesive fastening strip, as taught by Zahner, in order to improve the retention of the conductive disc within the cavity.
Regarding claims 12-13, Al-Ali, as modified, further teaches wherein the metal disc is mushroom-shaped with a stem that is thermally coupled with the exposed conductive pad on the proximal surface of the substrate; and wherein the proximal surface of the metal disc is convex (Al-Ali has previously been modified in view of Zahner to provide a mushroom-shaped conductive disc with a convex proximal surface; see Zahner, fig. 1, sleeve 28).
Regarding claim 20, Al-Ali, as modified, teaches a body mountable thermal coupling device (Fig. 4a) comprising: a bio-compatible thermally conductive metal (The .
Claims 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Zahner and Tsai, as applied to claims 1, 3-4, 7-10, 12-13,15-16, 20 and 22 above, and further in view of Stivoric et al. (US 6595929, “Stivoric”).
Regarding claim 17, Al-Ali, as modified, teaches a bio-compatible thermally conductive metal  (The conductive portion 402 has previously been modified to be constructed of metal since it is considered to be within ordinary skill in the art to select a known material on the basis of its suitability for the intended use) disc (The conductive material 402 has previously been modified in view of Zahner to be disc shaped; see Zahner, fig. 4a, showing a top view of sleeve 28 having a disc shape) having a proximal surface adapted for thermal coupling with skin of a user (Fig. 4A and par. 107, ‘The thermally conductive material 402, exposed to the patient's skin’); a substrate (Fig. 4a, circuit board 340) comprising: a proximal surface (Fig. 4a, surface of circuit board 340 facing conductive material 402); and one or more through-substrate vias filled with a first thermally conductive material (Fig. 4A, through-hole vias 410 and par. 107, ‘A through-hole via is a small vertical opening or pathway in the circuit board 340 through which thermally and/or electrically conductive material can be placed); an exposed conductive pad disposed on the proximal surface of the substrate and thermally coupled to a distal surface of the metal disc (Par. 107 and fig. 4a, for instance the ‘exposed conductive pad’ can be considered the portions of substrate vias 410 which are located on the proximal surface of circuit board 340 which are in direct thermal contact with thermally conductive material 402), the exposed conductive pad comprising a second thermally conductive material different from the first thermally conductive material (The exposed conductive pad has previously been modified to be constructed of a second 
Al-Ali fails to teach that the exposed conductive pad is thermally coupled to a distal surface of the metal disc with a layer of thermal grease.
Stivoric teaches an analogous health monitor (Abstract), which comprises thermal grease as interface member between different components to facilitate heat conduction (Col. 26, line 59-col. 27, line 16, ‘Thermal interface material layer 708 may be any type of thermal interface material known to persons skilled in the art, including for example without limitation, thermally conductive gap fillers, thermally conductive phase change interface materials, thermally conductive tapes, thermally conductive cure-in-place compounds or epoxies, and thermal greases.’).
In view of Stivoric, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to further modify Al-Ali by providing a layer of thermal grease between the exposed conductive pads of the through-hole vias and the conductive metal disc in order to facilitate conductive heat transfer between these different components.
Regarding claim 18, Al-Ali further teaches a pull tab affixed to the adhesive patch (Par. 103, ‘medical-grade adhesive, and a release liner (not shown) is placed on the bottom surface of the bottom base 3310 to protect the adhesive until it is time for use’).
Claims 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Zahner, Tsai and Ellis, as applied to claims 1, 3-4, 7-10, 12-13,15-16, 20 and 22 above, and further in view of Stivoric et al. (US 6595929, “Stivoric”).
Regarding claim 2, Al-Ali, as modified, fails to teach a layer of thermal grease disposed between the exposed conductive pad and the distal surface of the metal disc.
However, as discussed with regard to claim 17 above, this limitations is seen to be obvious over Stivoric. 
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Zahner, Tsai and Ellis, as applied to claims 1, 3-4, 7-10, 12-13,15-16, 20 and 22 above, and further in view of Stivoric et al. (US 8663106, “Stivoric 2”).
Regarding claim 11, Al-Ali, as modified, teaches a microcontroller (Par. 206, ‘A general purpose processor can be a microprocessor […]’) configured to estimate core body temperature of the user based, at least in part, on output of the thermal sensor.
Al-Ali fails to teach a second thermal sensor that senses ambient temperature, the second thermal sensor disposed on a proximal surface of the distal portion of the 
Regarding the ambient temperature sensor aspect, Stivoric 2 teaches an analogous device (Abstract) that uses of an ambient temperature sensor (Fig. 4, ambient temperature sensor 120) in conjunction with a skin temperature sensor (Fig. 4, temperature sensor 125) to better estimate the core body temperature (Col. 1, lines 30-50, ‘Skin temperature is generally recognized as being 2-3.degree. C. cooler than core, the actual gradient being dependent on many factors, including the ambient temperature of the environment surrounding the body’); and a microcontroller configured to estimate core body temperature of the user based, at least in part, on the thermal sensor and the ambient temperature (Col. 34, line 56-col. 20, line 9, ‘First sensor 610 is a skin temperature sensor that detects the skin temperature of the body at the skin area of placement on the wearer and generates a signal to be sent to a processor 605. Second sensor 615 is an ambient temperature sensor which detects the ambient air temperature of the environment of the wearer and also generates a signal to be sent to processor 605 […] ¶  A digital signal or signals representing detected temperature data and/or other relevant information of the individual user is then utilized by processor 605 to calculate or generate current temperature data’, fig. 19).
In view of Stivoric 2, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to provide an ambient temperature sensor and to configure the processor to estimate core body temperature at least in part on this ambient temperature information in conjunction with surface temperature information in order to better estimate the core body temperature of the user.
Alternatively, since both Al-Ali and Stivoric 2 teach different approaches for estimating body temperature from a skin temperature, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to substitute one approach for estimating body temperature from skin temperature for the other in order to achieve the predictable result of estimating body temperature from skin temperature. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Further, with regard to the specific location of the temperature sensor, it would have been obvious to one of ordinary skill in the art to locate the temperature sensor as needed, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Claims 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Zahner, Tsai and Stivoric, as applied to claims 17-18 above, and further in view of Stivoric 2.
Regarding claim 19, Al-Ali, as modified, fails to teach a conductive underfill disposed in gaps between a surface-mount packaging and the PCB, wherein the thermal sensor comprises an integrated circuit that is packaged in the surface-mount packaging.
Regarding the surface mount packaging aspect, Stivoric 2, teaches an analogous device (Abstract), which utilizes surface mounted thermistors (Col. 35, line 66-col. 36, line 4, ‘These sensors generally comprise 1% surface mount thermistors applied using standard automated SMT placement and soldering equipment’).
Since both Al-Ali and Stivoric 2, teach different temperature sensors for use in wireless temperature monitoring systems, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to substitute one known temperature sensor for the other in order to achieve the predictable result of a temperature sensor for use in a wireless monitoring system. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding the conductive underfill aspect, Stivoric teaches an analogous health monitor (Abstract), which comprises thermal grease as interface member between different components to facilitate heat conduction (Col. 26, line 59-col. 27, line 16, ‘Thermal interface material layer 708 may be any type of thermal interface material known to persons skilled in the art, including for example without limitation, thermally conductive gap fillers, thermally conductive phase change interface materials, thermally conductive tapes, thermally conductive cure-in-place compounds or epoxies, and thermal greases.’).
In view of Stivoric, it would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to further modify Al-Ali by providing a layer of thermal grease between the surface mount temperature sensor and the conductive through-hole vias of the circuit board in order to facilitate conductive heat transfer between these different components.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Ali in view of Zahner, Tsai and Ellis, as applied to claims 1, 3-4, 7-10, 12-13,15-16, 20 and 22 above, and further in view of Stivoric and Stivoric 2.
Regarding claim 5, Al-Ali, as modified, fails to teach a conductive underfill disposed in gaps between a surface-mount packaging and the PCB, wherein the thermal sensor comprises an integrated circuit that is packaged in the surface-mount packaging.
However, these features are seen to be obvious over Stivoric and Stivoric 2, as discussed with regards to claim 19, above.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 7/30/21, with respect to the rejection(s) of the claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Tsai and Ellis.
Further, with regards to the material of the exposed pad being different than that of the through-substrate vias. Firstly, the examiner notes that this limitation does not appear to be supported by the original disclosure and therefore constitutes new matter. Secondly, courts have held it to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. Therefore, the examiner does not believe that this feature patentably distinguishes the claims over the prior art of record.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739

/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794